The facts in this case and the law governing it are identical with the facts and principles announced and followed in the case of Fidelity  Deposit Company of Maryland v. Bramwell, ante, p. 1 (242 P. 823), this day decided, except that *Page 11 
in this case no issue was presented as to the time elapsing between the disallowance of the preference claimed by the plaintiff and the commencement of the suit. This case, therefore, is controlled by that decision, and a like result must follow in this case. The decree is therefore affirmed.            AFFIRMED.
McBRIDE, C.J., and BURNETT and COSHOW, JJ., concur.